Exhibit 10.2


QUANTUM CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-U.S. EMPLOYEES


Quantum Corporation (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Employee”), the number of Restricted Stock Units under the Company's 2012
Long-Term Incentive Plan (the “Plan”) indicated below. Capitalized terms used
and not defined herein will have the meaning set forth in the Plan. Subject to
the provisions of Appendix A, any special terms and provisions for your country
set forth in Appendix B and of the Plan, the principal features of this award
are as follows:


Number of Restricted Stock Units:    [NUMBER]
 
 
 
Scheduled Vesting Dates: 
 


Number of Units:
 
   [DATE]
 
[NUMBER]
 
   [DATE]
 
[NUMBER]
 
   [DATE]
 
[NUMBER]
 
   [DATE]
 
[NUMBER]
 
 
 
 
 



IMPORTANT:
By electronically accepting this award, you agree that this award is subject to
all of the terms and conditions contained in Appendix A, Appendix B and the
Plan. For example, important additional information on vesting and forfeiture of
the Restricted Stock Units covered by this grant is contained in paragraphs 3
through 5 of Appendix A. Also, your acceptance of this award means that you
agree that the Company may use and transfer your personal information as
described in paragraph 15 of Appendix A. PLEASE BE SURE TO READ ALL OF
APPENDIX A AND ANY PROVISIONS FOR YOUR COUNTRY SET FORTH IN APPENDIX B TO THIS
RESTRICTED STOCK UNIT AGREEMENT FOR NON-U.S. EMPLOYEES (THE “AGREEMENT”), WHICH,
TOGETHER, CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS GRANT.
    
In addition, by accepting this award, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company’s expense by requesting one from the Company’s Stock Administration
Department (see paragraph 13 below).
 






--------------------------------------------------------------------------------

Exhibit 10.2


APPENDIX A - TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT AGREEMENT
FOR NON-U.S. EMPLOYEES
1.Grant. The Company hereby grants to the Employee under the Plan the number of
Restricted Stock Units indicated on the first page of this Agreement, subject to
the terms and conditions set forth in the Agreement, including this Appendix A
and any special terms and conditions for the Employee’s country set forth in
Appendix B, and the Plan. When Shares are paid to the Employee in payment for
the Restricted Stock Units, par value will be deemed paid by the Employee for
each Restricted Stock Unit by past services rendered by the Employee and will be
subject to the appropriate tax withholdings.
2.Company Obligation to Pay. On any date, a Restricted Stock Unit has a value
equal to the Fair Market Value of one Share. Unless and until the Restricted
Stock Units have vested in accordance with the Vesting Schedule set forth on the
first page of this Agreement, the Employee will have no right to payment of the
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, Restricted Stock Units represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
3.Vesting Schedule. Except as provided in paragraph 4, and subject to paragraph
5, the Restricted Stock Units subject to this grant will vest as to the number
of Restricted Stock Units, and on the dates shown, on the first page of this
Agreement. Restricted Stock Units will only vest if the Employee’s Continuous
Status as an Employee is not interrupted through the date on which the
Restricted Stock Units otherwise are scheduled to vest.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of all or a portion of the Restricted Stock Units at any time,
subject to the terms of the Plan. If so accelerated, such Restricted Stock Units
will be considered as having been earned (vested) as of the date specified by
the Administrator. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with the interruption
of the Employee’s Continuous Status as an Employee (provided that such
interruption is a “separation from service” within the meaning of Section 409A,
as determined by the Company), other than due to death, and if (x) the Employee
is a “specified employee” within the meaning of Section 409A at the time of such
interruption and (y) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax under Section 409A if paid to the
Employee on or within the six (6) month period following the interruption of the
Employee’s Continuous Status as an Employee, then the payment of such
accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of such interruption, unless the
Employee dies during such six (6) month period, in which case, the Restricted
Stock Units will be paid to the Employee’s estate as soon as practicable
following his or her death, subject to paragraph 8. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
5.Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 or 4 will be forfeited and cancelled automatically on the first to
occur of (a) the date the Employee’s Continuous Status as an Employee is
interrupted or (b) the Termination Date set forth on first page of this
Agreement.
For purposes of these Restricted Stock Units, the date the Employee status as a
Service Provider is interrupted (regardless of the reason for such interruption
and whether or not later found to be invalid or in breach of labor laws or the
terms of the Service Provider employment or service agreement, if any) is the
date that the Employee is no longer actively employed or actively rendering
services and will not be extended by any notice period mandated under local law.
The Administrator shall have the exclusive discretion to determine when the
Employee is no longer actively employed or actively rendering services for
purposes of these Restricted Stock Units (including whether the Employee may
still be considered to be actively rendering services while on leave of
absence).


-2-

--------------------------------------------------------------------------------

Exhibit 10.2


6.Payment after Vesting. Subject to paragraph 4, Restricted Stock Units that
vest will be paid to the Employee (or in the event of the Employee death, to his
or her legal heirs) in Shares as soon as practicable following the date of
vesting, but in each such case no later than the date that is two-and-one-half
months from the end of the Company tax year that includes the vesting date.
Notwithstanding the foregoing, and if permitted by the Administrator, the
Employee may elect to defer the payout of vested Restricted Stock Units by
properly completing and submitting a Restricted Stock Unit Deferral Election to
the Company in accordance with the directions on the Election form and such
rules and procedures as shall be determined by the Administrator in its sole
discretion, which rules and procedures shall comply with the requirements of
Section 409A, unless otherwise expressly determined by the Administrator.
7.Death of the Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
Employee legal heirs. Any such transferee must furnish the Company with (a)
written notice of his or her status as transferee, and (b) evidence satisfactory
to the Company to establish the validity of the transfer and compliance with any
laws or regulations pertaining to said transfer.
8.Responsibility for Taxes. The Employee acknowledges that, regardless of any
action the Company or, if different, the Parent or Subsidiary employing the
Employee (the “Employer”) takes with respect to any or all income tax, social
insurance, fringe benefit tax, payroll tax, payment on account or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable to the Employee (“Tax-Related Items”), the ultimate liability
for all Tax-Related Items is and remains his or her responsibility and may
exceed the amount to be withheld by the Company or the Employer. The Employee
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
issuance of Shares upon settlement of the Restricted Stock Units, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Restricted Stock Units to reduce or eliminate the Employee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Employee is subject to tax in more than one jurisdiction, the Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
If any tax withholding is required when Shares are issued as payment for vested
Restricted Stock Units or, in the discretion of the Company, at such earlier
time as the Tax-Related Items are due, the Company will withhold a portion of
the Shares that has an aggregate market value sufficient to pay all Tax-Related
Items. In addition and to the maximum extent permitted by law, the Company (or
the Employer) has the right to retain without notice from any fees, salary or
other amounts payable to the Employee, cash having a sufficient value to satisfy
any Tax-Related Items that the Company determines cannot be satisfied through
the withholding of otherwise deliverable Shares or that are due prior to the
issuance of Shares under the Restricted Stock Unit Award. Notwithstanding the
foregoing, the Company, in its sole discretion, may require the Employee to make
alternate arrangements satisfactory to the Company for payment of such
Tax-Related Items before they arise. Further, if permissible under applicable
local law, the Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit or require the
Employee to satisfy the Tax‑Related Items, in whole or in part, by selling a
sufficient number of Shares otherwise deliverable to the Employee through such
means as the Company may determine in its sole discretion, including through a
broker‑assisted arrangement or otherwise, equal to the amount to be withheld
(and any associated broker or other fees, as applicable).
To avoid negative tax consequences, if Tax-Related Items are satisfied by
withholding in Shares otherwise issuable, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory rates or other
applicable withholding rates, including maximum applicable rates, in which case
the Employee will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Share equivalent. In addition, if the obligation for
Tax-Related Items is satisfied by withholding in Shares, the Employee is deemed
to have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Restricted Stock Units.


-3-

--------------------------------------------------------------------------------

Exhibit 10.2


Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Employee with respect to the payment of any Tax-Related
Items that the Company determines must be withheld or collected with respect to
the Restricted Stock Units. If the Employee fails to make satisfactory
arrangements for the payment of any Tax‑Related Items at the time any applicable
Restricted Stock Units otherwise vest pursuant to this Agreement or the terms of
the Plan, or at the time any Tax‑Related Items with respect to the Restricted
Stock Units otherwise are due, the Employee permanently will forfeit such
Restricted Stock Units and any right to receive the Shares thereunder and the
Restricted Stock Units will be returned to the Company at no cost to the
Company.
9.Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to the
Employee. Except as provided in paragraph 12, after such issuance, recordation,
and delivery, the Employee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
10.Nature of Grant. In accepting the grant, the Employee understands,
acknowledges and agrees that:
a.the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
b.the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
c.all decisions with respect to future Restricted Stock Units grants, if any,
will be at the sole discretion of the Company;
d.the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time;
e.the Employee is voluntarily participating in the Plan;
f.the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which is outside the scope of the Employee’s
employment contract, if any;
g.the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
h.unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of same,
are not granted as consideration for, or in connection with, the service the
Employee may provide as a director of a Parent, Subsidiary or affiliate of the
Company;
i.the grant of the Restricted Stock Units and the Employee’s participation in
the Plan will not be interpreted to form an employment contract or relationship
with the Company or any Parent, Subsidiary or affiliate of the Company;
j.the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


-4-

--------------------------------------------------------------------------------

Exhibit 10.2


k.no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from the termination of the Employee’s
status as a Service Provider (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Employee is employed or the terms of the Employee’s employment or service
agreement, if any), and in consideration of the grant of the Restricted Stock
Units to which the Employee is otherwise not entitled, the Employee irrevocably
agrees never to institute any claim against the Company, the Employer or any
other Parent, Subsidiary or affiliate of the Company, waives the Employee’s
ability, if any, to bring any such claim, and releases the Company, the Employer
and any other Parent, Subsidiary or affiliate of the Company from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Employee
shall be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;
l.unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares; and
m.neither the Company, the Employer nor any other Parent, Subsidiary or
affiliate of the Company shall be liable for any foreign exchange rate
fluctuation between the Employee local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
the Employee pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.
11.No Advice Regarding Grant.
a.the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares; and
b.the Employee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.
12.    Changes in Shares. In the event that as a result of a dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), stock split, reverse stock split, repurchase or exchange of Shares or
other securities of the Company, reclassification, recapitalization, combination
of Shares or the adjustment in capital stock of the Company or otherwise, or as
a result of a merger, consolidation, split-up, spin-off or other reorganization,
or other change in the corporate structure of the Company affecting the Shares,
the Restricted Stock Units will be increased, reduced or otherwise changed, as
the Administrator deems necessary or appropriate in order to prevent diminution
or enlargement of the benefits or potential benefits intended to be made
available under the Award, and by virtue of any such change the Employee will in
his capacity as owner of unvested Restricted Stock Units which have been awarded
to him (the “Prior Units”) be entitled to new or additional or different
restricted stock units, cash, securities (other than rights or warrants to
purchase securities) or other property, such new or additional or different
restricted stock units, cash, securities or other property will thereupon be
considered to be unvested Restricted Stock Units and will be subject to all of
the conditions and restrictions which were applicable to the Prior Units
pursuant to this Agreement and the Plan. If the Employee receives rights or
warrants with respect to any Prior Units, such rights or warrants may be held or
exercised by the Employee, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Restricted
Stock Units and will be subject to all of the conditions and restrictions which
were applicable to the Prior Units pursuant to the Plan and this Agreement. The
Administrator in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional units, cash or securities,
rights or warrants to purchase securities or shares or other securities acquired
by the exercise of such rights or warrants.
13.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of the Company’s Stock
Administration Department, at Quantum Corporation, 224 Airport Parkway, Suite
300, San Jose, CA 95110, or at such other address as the Company may hereafter
designate in writing.


-5-

--------------------------------------------------------------------------------

Exhibit 10.2


14.Grant is Not Transferable. Except to the limited extent provided in paragraph
7 above, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
15.Data Privacy Notice. The Employee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Employee’s personal data as described in this Agreement and any other
Restricted Stock Unit grant materials by and among, as applicable, the Company,
the Employer and/or any other Parent, Subsidiary or affiliate of the Company for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.
The Employee understands that the Company and the Employer may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares or equivalent benefits awarded, canceled, exercised,
vested, unvested or outstanding in the Employee’s favor ( “Data ”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Employee understands that Data will be transferred to E*Trade Financial
Services, Inc. and any entity controlled by, controlling, or under common
control with E*Trade Financial Services, Inc. (“eTrade’s affiliates”; and
together with E*Trade Financial Services, Inc., “eTrade”), or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Employee understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Employee’s country. The Employee understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Employee
authorizes the Company, eTrade and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan, including any requisite
transfer of such Data as may be required to a broker, escrow agent or other
third party with whom any Shares subject to the Restricted Stock Units may be
deposited. The Employee understands that Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan. The Employee understands that he or she may, at any time, view Data,
request information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, the Employee understands that he or she is providing
the consents herein on a purely voluntary basis. If the Employee does not
consent, or if the Employee later seeks to revoke his or her consent, his or her
employment status or service and career with the Employer will not be affected;
the only consequence of refusing or withdrawing the Employee’s consent is that
the Company would not be able to grant the Restricted Stock Units or other
awards to the Employee or administer or maintain such awards. Therefore, the
Employee understands that refusing or withdrawing his or her consent may affect
the Employee’s ability to participate in the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee may contact his or her local human resources representative.
16.Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, an
Employee subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company insider trading policies, and any other applicable securities laws.
17.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.


-6-

--------------------------------------------------------------------------------

Exhibit 10.2


18.Additional Conditions to Issuance of Certificates for Shares. If at any time
the Company will determine, in its discretion, that the listing, registration or
qualification of Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the settlement of Restricted Stock
Units pursuant to paragraph 6, such settlement will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.
19.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to this or future grants of Restricted
Stock Units by electronic means or to request the Employee consent to
participate in the Plan by electronic means. The Employee hereby consents to
receive such documents by electronic delivery and, if requested, to accept this
or future grants of Restricted Stock Units through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
20.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
21.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Employee, the
Company, and all other interested persons. No person acting as the Administrator
will be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.
22.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
23.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
24.Modifications to the Agreement. This Agreement, together with the Employee’s
Change of Control Agreement (or any similar severance or change of control
arrangement), constitute the entire understanding of the parties on the subjects
covered. The Employee expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained in the documents described in the preceding sentence.
Notwithstanding the preceding, the Change of Control Agreement shall apply to
this Award only to the extent provided in Exhibit A. Modifications to this
Agreement or the Plan may be made only in an express written agreement executed
by a duly authorized officer of the Company. Notwithstanding anything to the
contrary in the Plan or this Agreement, the Company reserves the right to revise
this Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of the Employee, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection with these Restricted Stock Units (including settlement or payment
thereof), provided that no such revision may materially reduce the economic
benefits provided or intended to be provided under this Agreement. Further, in
no event will the Company (or any of its Parent or Subsidiaries) reimburse the
Employee for any taxes imposed or other costs incurred as a result of
Section 409A.
25.Language. If the Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
26.Appendix. Notwithstanding any provisions in this Agreement, the Restricted
Stock Unit grant shall be subject to any special terms and conditions set forth
in any Appendix B to this Agreement for the Employee country. Moreover, if the
Employee relocates to one of the countries included in Appendix B, the special
terms and conditions for such country will apply to the Employee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Appendix B
constitutes part of this Agreement.


-7-

--------------------------------------------------------------------------------

Exhibit 10.2


27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Employee’s participation in the Plan, or the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
28.Amendment, Suspension or Termination of the Plan. By accepting this award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.
29.Notice of Governing Law. This award shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to
principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California in United States of America,
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and in no other courts, where this grant is
made and/or to be performed.
30.Waiver. The Employee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Employee or any other grantee.\
31.Insider Trading Restrictions/Market Abuse Laws. The Employee acknowledges
that, depending on his or her country, the Employee may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares under the Plan during such
times as the Employee is considered to have “inside information” regarding the
Company (as defined by local laws in the Employee’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. The Employee acknowledges that it is the Employee’s responsibility to
comply with any applicable restrictions, and the Employee is advised to speak to
his or her personal advisor on this matter.
32.Foreign Asset/Account Reporting; Exchange Controls. The Employee acknowledges
that the Employee’s country may have certain foreign asset and/or account
reporting requirements and/or exchange controls which may affect the Employee’s
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
the Employee’s country. The Employee may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
The Employee also may be required to repatriate sale proceeds or other funds
received as a result of the Employee’s participation in the Plan to his or her
country through a designated bank or broker and/or within a certain time after
receipt. The Employee further acknowledges that it is the Employee’s
responsibility to be compliant with such regulations, and the Employee should
consult his or her personal legal advisor for any details.




-8-

--------------------------------------------------------------------------------

Exhibit 10.2


APPENDIX B – COUNTRY- SPECIFIC TERMS AND CONDITIONS
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Restricted Stock Unit Agreement for Non-U.S. Employees, Appendix
A or the Plan.
This Appendix B includes additional terms and conditions that govern the
Restricted Stock Units granted to the Employee if the Employee works and/or
resides in one of the countries listed herein. If the Employee is a citizen or
resident of a country other than the one in which the Employee is currently
working and/or residing, is considered a resident of another country for local
law purposes or transfers employment and/or residency between countries after
the date of grant, the Company shall, in its sole discretion, determine to what
extent the additional terms and conditional included herein will apply to the
Employee under these circumstances.
This Appendix B also includes information regarding exchange controls and
certain other issues of which the Employee should be aware with respect to his
or her participation in the Plan. The information is based on the securities,
exchange control, income tax and other laws in effect in the respective
countries as of June 2016. Such laws are often complex and change frequently. As
a result, the Company strongly recommends that the Employee not rely on the
information noted herein as the only source of information relating to the
consequences of the Employee’s participation in the Plan because the information
may be out of date at the time the Employee vests in Restricted Stock Units,
acquires Shares or sells Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to the
Employee’s particular situation, and the Company is not in a position to assure
the Employee of any particular result. Accordingly, the Employee is advised to
seek appropriate professional advice as to how the relevant laws in the
Employee’s country may apply to his or her situation.
If the Employee is a citizen or resident of a country other than the one in
which the Employee is currently working and/or residing, is considered a
resident of another country for local law purposes or transfers employment after
the Restricted Stock Units are granted but prior to vesting of the Restricted
Stock Units, the information contained herein may not be applicable in the same
manner to the Employee.
Australia
Compliance with Laws. Notwithstanding anything in the Agreement to the contrary,
you will not be entitled to, and shall not claim, any benefit under the Plan if
the provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits. Further, the Employer is under no obligation to seek or obtain
the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of the Employee.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Belgium
Foreign Asset/Account Reporting. Belgium residents must report any bank accounts
opened and maintained outside of Belgium on their annual tax returns. In a
separate report, Belgian residents must provide the National Bank of Belgium
with certain details regarding such foreign accounts (including the account
number, bank name and country in which such account was opened). This report, as
well as additional information on how to complete it, can be found on the
website of the National Bank of Belgium at www.nbe.be, under the
Kredietcentrales / Centrales des crédits caption.


-9-

--------------------------------------------------------------------------------

Exhibit 10.2


Brazil
Compliance with Law. By accepting the Restricted Stock Units, the Employee
acknowledges that the Employee agrees to comply with applicable Brazilian laws
and report and pay any and all applicable taxes associated with the vesting of
the Restricted Stock Units and the sale of Shares acquired under the Plan.
Nature of Grant. This provision supplements paragraph 9 of Appendix A:
By accepting the Restricted Stock Units, the Employee agrees that he or she is
(i) making an investment decision, (ii) the Shares will be issued to the
Employee only if the vesting conditions are met, and (iii) the value of the
underlying Shares is not fixed and may increase or decrease in value over the
vesting period without compensation to the Employee.
Foreign Asset/Account Reporting. Brazilian residents must submit annually a
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights equals or exceeds
US$100,000. If the aggregate value of such assets and rights exceeds
US$100,000,000, Brazilian residents will be required to make such declarations
on a quarterly basis. Assets and rights that must be reported include Shares.
Foreign individuals holding Brazilian visas are considered Brazilian residents
for purposes of this reporting requirement and must declare at least the assets
held abroad that were acquired subsequent to the date of admittance as a
resident of Brazil.
Tax on Financial Transactions. If Brazilian residents repatriate the proceeds
from the sale of Shares or receipt of any cash dividends and convert the funds
into local currency, they may be subject to the Tax on Financial Transactions.
Canada
Payment after Vesting. This provision supplements paragraph 6 of Appendix A:
Notwithstanding any discretion contained in Section 8(d) of the Plan, the grant
of Restricted Stock Units does not provide any right for the Employee to receive
a cash payment and the Restricted Stock Units are payable in Shares only.
Involuntary Termination of Service. The following provision supplements
paragraph 5 of Appendix A:
For purposes of these Restricted Stock Units, the Employee’s status as a Service
Provider is interrupted (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of local labor laws or the
terms of the Employee’s employment or service agreement, if any) effective as of
the date that is the earlier of (1) the date on which the Employee’s status as a
Service Provider is terminated; or (2) the date the Employee receives written
notice of termination of his or her status as a Service Provider; or (3) the
date the Employee is no longer actively providing services, regardless of any
notice period or period of pay in lieu of such notice required under local law
(including, but not limited to, statutory law, regulatory law and/or common
law). The Administrator shall have the exclusive discretion to determine when
the Employee is no longer actively providing services for purposes of the
Restricted Stock Units (including whether the Employee may still be considered
to be actively rendering services while on leave of absence).
Securities Law Notification. The employee may not be permitted to sell within
Canada the Shares acquired under the Plan. The employee may only be permitted to
sell Shares acquired under the Plan through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. Currently the Shares are listed on the New York
Stock Exchange in the United States of America.
Foreign Asset/Account Reporting. Foreign property, including Shares, Restricted
Stock Units, and other rights to receive shares (e.g., stock options) of a
non-Canadian company held by a Canadian resident must generally be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of his or her foreign assets exceeds C$100,000 at any time during the year.
Thus, such Restricted Stock Units must be reported (generally at a nil cost) if
the C$100,000 cost threshold is exceeded because other foreign property is held
by the Canadian resident. When Shares are acquired pursuant to the Restricted
Stock Units, their cost generally is the adjusted cost base (“ACB”) of the
Shares. The ACB ordinarily is equal to the fair market value of the Shares at
the time of acquisition, but if the Employee owns other Shares, this ACB may
have to be averaged with the ACB of the other Shares.


-10-

--------------------------------------------------------------------------------

Exhibit 10.2


The following provisions apply if the Employee is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
Data Privacy. The following provision supplements paragraph 13 of Appendix A:
The Employee hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. The Employee
further authorizes the Company, the Employer and/or any other Parent, Subsidiary
or affiliate of the Company to record such information and to keep such
information in the Employee’s employment file.
France
Language Consent. By accepting the grant of Restricted Stock Units and this
Agreement, including Appendix A and Appendix B, which provides for the terms and
conditions of the Restricted Stock Units, the Employee confirms having read and
understood the documents relating to this Award (the Plan and this Agreement)
which were provided in the English language. The Employee accepts the terms of
those documents accordingly.
Consentement relatif à la langue utilisée. En acceptant l d Attribuées et ce
Contrat, y compris l’Annexe A et Annexe B, qui contient les termes et conditions
de les Actions Attribuées, le Bénéficiare confirme avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
transmis en langue anglaise. Le Bénéficiare accepte ainsi les conditions et
termes de ces documents.
Foreign Asset/Account Reporting. French residents must declare all cash or
Shares held outside of France and any foreign bank and brokerage accounts
(including any accounts that were opened or closed during the tax year) on an
annual basis on form No. 3916, together with their income tax return. Further,
French residents with foreign account balances exceeding €1,000,000 may have
additional monthly reporting obligations..
Germany
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. The German Federal Bank no longer
accepts paper reports; all reports must be filed electronically using the
“General Statistics Reporting Portal” (Allgemeines Meldeportal Statistik) on the
German Federal Bank’s website: www.bundesbank.de. In the event that German
residents make or receive a payment in excess of this amount, they are
responsible for complying with applicable reporting requirements.
Japan
Foreign Asset/Account Reporting. Japanese residents are required to report
details of any assets (including any Shares acquired under the Plan) held
outside of Japan as of December 31st of each year, to the extent such assets
have a total net fair market value exceeding ¥50,000,000. The Employee should
consult his or her personal tax advisor as to whether the reporting obligation
applies to the Employee and whether the Employee will be required to include
details of any cash, outstanding Restricted Stock Units or Shares held by the
Employee in the report.
Korea
Exchange Control Information.  Exchange control laws require Korean residents
who realize US$500,000 or more from the sale of Shares or receipt of dividends
in a single transaction to repatriate the proceeds to Korea within three years
of the sale/receipt.


-11-

--------------------------------------------------------------------------------

Exhibit 10.2


Foreign Asset/Account Reporting. Korean residents are required to declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the monthly balance exceeds a certain limit (currently KRW 1 billion
or an equivalent amount in foreign currency) on any month-end date during a
calendar year. The Employee should consult with his or her personal tax advisor
to determine whether reporting is required with respect to the Employee’s
foreign accounts and how to value such accounts for purposes of this reporting
requirement.
Mexico
Acknowledgement of the Agreement. In accepting the Restricted Stock Units
granted hereunder, the Employee acknowledges that the Employee has received a
copy of the Plan, has reviewed the Plan and the Agreement, including Appendix A
and Appendix B, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including Appendix A and Appendix B.
The Employee further acknowledges that the Employee has read and specifically
and expressly approves the terms and conditions of paragraph 10 of Appendix A,
in which the following is clearly described and established:
1.
The Employee’s participation in the Plan does not constitute an acquired right.

2.
The Plan and the Employee’s participation in the Plan are offered by the Company
on a wholly discretionary basis.

3.
The Employee’s participation in the Plan is voluntary.

4.
The Company or any Subsidiaries or affiliates of the Company are not responsible
for any decrease in the value of the Restricted Stock Units or Shares issued
under the Plan.

Labor Law Acknowledgement and Policy Statement. In accepting any Restricted
Stock Units granted hereunder, the Employee expressly recognizes that the
Company, with registered offices at 224 Airport Parkway, Suite 300, San Jose,
California, 945110, U.S.A., is solely responsible for the administration of the
Plan and that the Employee’s participation in the Plan and acquisition of Shares
do not constitute an employment relationship between the Employee and the
Company since the Employee is participating in the Plan on a wholly commercial
basis and the Employee is not employed by the Company. Based on the foregoing,
the Employee expressly recognizes that the Plan and the benefits that the
Employee may derive from participation in the Plan do not establish any rights
between the Employee and the Employee’s employer; do not form part of the
employment conditions and/or benefits provided by the Employee’s employer; and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Employee’s employment.
The Employee further understands that the Employee’s participation in the Plan
is as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
the Employee’s participation in the Plan at any time without any liability to
the Employee.
Finally, the Employee hereby declares that the Employee does not reserve any
action or right to bring any claim against the Company for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and the Employee therefore grants a full and broad release to the Company
and its Subsidiaries, affiliates, shareholders, officers, agents or legal
representatives with respect to any claim that may arise.
Spanish Translation
Reconocimiento del acuerdo. Al aceptar las Unidades de Acciones Restringidas, el
Trabajador reconoce que ha recibido una copia del Plan, que ha revisado el Plan
y el Contrato, incluyendo el Anexo A y Anexo B en su integridad y acepta y
reconoce los términos y condiciones del Plan y los Anexos A y B. El Empleado
reconoce que ha leído y expresamente aprueba los términos y condiciones de la
sección 10 del Anexo A en el que se establece claramente lo siguiente:
(1)
La participación del Empleado en el Plan no constituye un derecho adquirido.

(2)
El Plan y la participación en el Plan, se ofrecen por la Empresa en forma
totalmente discrecional.



-12-

--------------------------------------------------------------------------------

Exhibit 10.2


(3)
La participación del Empleado en el Plan es totalmente voluntaria.

(4)
La Empresa y cualquier subsidiaria o afiliada no son responsables por cualquier
detrimento en el valor de las Unidades de Acciones Restringidas o Acciones
emitidas en términos del Plan.

Legislación Laboral y Establecimiento de la Política: Al aceptar cualquier
Unidad de Acciones Restringidas que sean emitidas, el Empleado expresamente
reconoce que la Empresa, con domicilio registrado en 224 Airport Parkway, Suite
300, San Jose California, 95110, EE.UU. es la única responsable de la
administración del Plan y que la participación del Trabajador y la adquisición
de acciones no constituye relación laboral alguna entre el Trabajador y la
Empresa, en virtud de que el Trabajador está participando en el Plan en términos
de una relación de carácter comercial y que el Empleado no tiene relación de
trabajo alguna con la Empresa. Basado en lo anterior, el Trabajador expresamente
reconoce que el Plan y los beneficios que podría obtener de su participación en
el mismo, no establecen ningún derecho entre Usted y su Patrón, que no forman
parte de las condiciones de trabajo y/o beneficios otorgados por su Patrón, y
que cualquier modificación del Plan o la terminación del mismo no deberán
constituir modificación u obstáculo alguno de los términos y condiciones bajo
los cuales se rige su relación de trabajo.
El Trabajador reconoce que su participación en el Plan es resultado de una
decisión discrecional y unilateral de parte de la Empresa; en tal virtud, la
Empresa se reserva el derecho absoluto de modificar y/o cancelar la
participación del Trabajador en el Plan en cualquier momento sin responsabilidad
alguna hacia el Trabajador.
Finalmente, el Trabajador expresamente declara que no se reserva acción legal ni
derecho alguno que hacer valer en contra de la Empresa por concepto de cualquier
contraprestación por daños o perjuicios derivados de cualquier disposición
contenida en el Plan o de los beneficios derivados del Plan, por lo que el
Trabajador en este acto otorga el finiquito más amplio disponible en derecho, a
favor de la Empresa, sus subsidiarias, afiliadas, accionistas, oficiales,
agentes o representantes legales con respecto de cualquier reclamación.
Netherlands
There are no country-specific provisions.
Russia
Exchange Control Information. The Employee must repatriate certain cash amounts
received with respect to the Restricted Stock Units, including any dividend
equivalents and proceeds from the sale of Shares that may be issued pursuant to
the Restricted Stock Units, as soon as the Employee intends to use those cash
amounts for any purpose, including reinvestment. The sale proceeds received must
be initially credited to the Employee through a foreign currency account opened
in the Employee’s name at an authorized bank in Russia. After the funds are
initially received in Russia, they may be further remitted to a foreign bank in
accordance to Russian exchange control laws.
Under an express statutory exception to the repatriation
rules, cash dividends paid on the Shares can be paid directly to a foreign bank
or brokerage account opened with a bank located in an OECD (Organization for
Economic Co-operation and Development) or FATF (Financial Action Task
Force) country. Further, as of January 1, 2018, cash proceeds from the sale of
shares listed on one of the foreign stock exchanges on the list provided for by
the Russian Federal law “On the Securities Market” can also be paid directly to
a foreign bank or brokerage account opened with a bank located in an OECD or
FATF country. Other statutory exceptions may apply.
Russian exchange control requirements are subject to change at any time, often
without notice. The Employee should consult the Employee’s personal advisor
before selling any Shares acquired under the Plan and remitting any sale
proceeds to Russia, as significant penalties may apply in the case of
non-compliance with exchange control requirement.
Foreign Asset/Account Reporting. Russian residents may be required to notify the
Russian tax authorities within one month of opening or closing a foreign bank
account, or of changing any account details. In addition, residents may be
required to notify the Russian tax authorities of foreign account balances as of
the beginning of each calendar year; and from January 1, 2015, they also may
need to report transactions made through foreign accounts.


-13-

--------------------------------------------------------------------------------

Exhibit 10.2


Securities Law Information. The Agreement, including Appendix A and Appendix B,
the Plan and all other materials that the Employee may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities in Russia. The issuance of securities pursuant to the Plan has not
and will not be registered in Russia; hence, the securities described in any
Plan-related documents may not be used for offering or public circulation in
Russia.
When the Employee acquires Shares upon vesting, the Shares will be held for the
Employee in a U.S. brokerage account. The Employee will not be permitted to
request share certificates and hold the certificates in Russia. The Employee may
sell his or her Shares on a U.S. stock market, but is not permitted to sell
shares in the Company directly to other Russian individuals.
U.S. Transaction. The Employee understands that his or her acceptance of the
grant of Restricted Stock Units results in a contract between the Employee and
the Company completed in the United States and that the Agreement is governed by
the laws of the State of California without giving effect to the conflict of law
principles thereof.
Labor Law Information. If the Employee continues to hold Shares after an
involuntary termination of the Employee’s employment, the Employee will not be
eligible to receive unemployment benefits in Russia.
Data Privacy. The following provisions supplement paragraph 13 of Appendix A,
and to the extent inconsistent, the below language for Russia supersedes the
language in paragraph 13 of Appendix A:
The Employee understands and agrees that the Company may require the Employee to
complete and return a Consent to Processing of Personal Data form (the
“Consent”) to the Company. If a Consent is required by the Company but the
Employee fails to provide such Consent to the Company, the Employee understands
and agrees that the Company will not be able to administer or maintain the
Restricted Stock Units or any other awards. Therefore, the Employee understands
that refusing to complete any required Consent or withdrawing his or her consent
may affect the Employee’s ability to participate in the Plan. For more
information on any required Consent or withdrawal of consent, the Employee may
contact the US. Human resources representative.
Anti-Corruption Information. Certain individuals who hold public office in
Russia, as well as their spouses and dependent children, are prohibited from
opening or maintaining foreign brokerage or bank accounts and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan).
Singapore
Sale of Shares. The Shares subject to the Restricted Stock Units will not be
offered for sale in Singapore prior to the six-month anniversary of the date of
grant, unless such sale or offer is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA”).
Securities Law Information. The grant of Restricted Stock Units is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the SFA
and is not made with a view to the Restricted Stock Units or underlying Shares
being subsequently offered for sale to any other party. The Plan has not been
lodged or registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification. If the Employee is the Chief
Executive Officer or a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, the Employee is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or affiliate in
writing when the Employee receives an interest (e.g., Restricted Stock Units) in
the Company or any related companies. In addition, the Employee must notify the
Singapore Subsidiary or affiliate when the Employee sells Shares of the Company
or any related company (including when the Employee sells Shares acquired under
the Plan). These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any related company. In addition, a
notification must be made of the Employee’s interests in the Company or any
related company within two days of becoming the Chief Executive Officer or a
director, associate director or shadow director.
Spain
Labor Law Information. This provision supplements paragraph 10 of Appendix A:


-14-

--------------------------------------------------------------------------------

Exhibit 10.2


In accepting the award, the Employee acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan. The Employee
understands that the Company has unilaterally, gratuitously and discretionally
decided to grant Restricted Stock Units under the Plan to individuals who may be
employees of the Company or a Parent, Subsidiary or affiliate of the Company
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any award will not economically
or otherwise bind the Company or any of its Subsidiaries or affiliates on an
ongoing basis, other than as expressly set forth in the Agreement. Consequently,
the Employee understands that the Restricted Stock Units are granted on the
assumption and condition that the Restricted Stock Units or the Shares acquired
pursuant to the Restricted Stock Units shall not become a part of any employment
contract (either with the Company or any of its Subsidiaries or affiliates) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, the Employee
understands that this award would not be made to the Employee but for the
assumptions and conditions referred to above; thus, the Employee acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then this award shall be
null and void.
The Employee understands and agrees that, unless otherwise provided by the Plan,
the termination of the Employee’s status as a Service Provider for any reason
will automatically result in the forfeiture of unvested Restricted Stock Units
in accordance with the provisions of the Plan and the Agreement. In particular,
the Employee understands and agrees that, unless otherwise expressly provided
for by the Company, vesting of the Restricted Stock Units will end if the
Employee terminates employment by reason of, including, but not limited to:
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause (i.e., subject
to a “despido imporcedente”), individual or collective layoff on objective
grounds, whether adjudged to be with cause or adjudged or recognized to be
without cause, material modification of the terms of employment under Article 41
of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the Employer, and
under Article 10.3 of Royal Decree 1382/1985.
Exchange Control Information. Spanish residents must declare the acquisition,
ownership and disposition of Shares to the Direccion General de Comercio e
Inversiones (the “DGCI”), a department of the Ministry of Industry, Tourism and
Commerce. Generally, the declaration must be made in January for Shares acquired
or sold during (or owned as of December 31 of) the prior year; however, if the
value of Shares acquired or sold exceeds €1,502,530 (or the Spanish resident
holds 10% or more of the share capital of the Company or such other amount that
would entitle him or her to join the Board), the declaration must be filed
within one month of the acquisition or sale, as applicable.
Foreign Asset/Account Reporting. Spanish residents are required to
electronically declare to the Bank of Spain any securities accounts (including
brokerage accounts held abroad), as well as the securities (including Shares
acquired at vesting of the Restricted Stock Units) held in such accounts, and
any transactions carried out with non-residents, if the value of the
transactions for all such accounts during the prior year or the balances in such
accounts as of December 31 of the prior year exceeds €1,000,000. More frequent
reporting is required if such transaction value or account balance exceeds
€100,000,000. If neither the total balances nor total transactions with
non-residents during the relevant period exceeds €50,000,000, then a summarized
form of declaration may be used.
In addition, Spanish residents must report assets or rights deposited or held
outside of Spain (e.g., cash or Shares held in a bank or brokerage account) to
the Spanish tax authorities on their annual tax returns. This reporting
obligation is based on the value of those rights and assets as of December 31
and has a threshold of €50,000 per type of asset (bank account, Shares, real
estate, etc.). After such assets or rights are initially reported, the reporting
obligation will apply for subsequent years only if the value of any
previously-reported asset or right increases by more than €20,000 or if the
ownership of such asset or right is transferred or relinquished during the year.
Securities Law Information. The Restricted Stock Units and the Shares described
in the Agreement do not qualify under Spanish regulations as securities. No
“offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory. The Agreement (including
Appendix A and Appendix B) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.
Sweden
There are no country-specific terms and conditions.


-15-

--------------------------------------------------------------------------------

Exhibit 10.2


Switzerland
Securities Law Information. The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland. The offer is considered a private
offering in Switzerland and is therefore not subject to registration in
Switzerland. Neither this Agreement nor any other materials relating to the
Restricted Stock Units constitute a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
Agreement nor any other materials relating to the Restricted Stock Units may be
publicly distributed or otherwise made publicly available in Switzerland.
United Kingdom
Payment after Vesting. This provision supplements paragraph 6 of Appendix A:
Notwithstanding any discretion contained in Section 8(d) of the Plan, the grant
of Restricted Stock Units does not provide any right for the Employee to receive
a cash payment and the Restricted Stock Units are payable in Shares only.
Withholding of Taxes. This provision supplements paragraph 8 of Appendix A:
The Employee agrees that, if payment or withholding of the income tax due is not
made within ninety (90) days of the end of the U.K. tax year in which the
relevant taxable or tax withholding event occurs, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), and provided that the Employee is not a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), then the amount of any uncollected income tax due shall constitute a loan
owed by the Employee to the Employer, effective as of the Due Date. The Employee
agrees that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and repayable,
and the Company or the Employer may recover it at any time thereafter by any of
the means referred to in paragraph 8 of the Agreement. In the event that the
Employee is a director or executive officer and income tax is not collected from
or paid by him or her by the Due Date, the amount of any uncollected income tax
may constitute a benefit to the Employee on which additional income tax and
national insurance contributions (“NICs”) may be payable. The Employee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer (as applicable) the value of the employee and
employer NICs due on this additional benefit, which may be recovered from the
Employee at any time thereafter by any of the means referred to in paragraph 8
of the Agreement.






-16-